Citation Nr: 1453484	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  14-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1972 to January 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in July 2014; the hearing transcript has been associated with the file and has been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's lung condition is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a lung condition have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current lung condition is a result of asbestos exposure in service.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

In support of his claim, the Veteran submitted an internet printout listing Navy ships on which asbestos was used.  The Veteran served on three of the ships on the list.  The Veteran has argued his asbestos exposure occurred while eating in the mess, going below deck, and while sleeping, to include when his bunk area became dusty after guns on deck were fired.  

The record reflects that the Veteran submitted statements in October 2013 and July 2014 from his treating VA physician stating that the Veteran is being treated for pulmonary diagnoses of chronic obstructive pulmonary disease, tobacco use disorder, and interstitial lung disease.  The doctor stated that the Veteran's computerized tomography scan and physical findings can explained by asbestos-related pulmonary fibrosis, which typically occurs after a 20 to 30 year latency period.

Therefore, giving the Veteran the benefit of the doubt, the Board finds that service connection should be granted.



ORDER

Service connection for a lung condition is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


